Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a radiant heater with all of the limitations of independent claim 18, particularly the limitations directed to the particular configuration of the redirecting element as set forth in the claim. Therefore, these limitations, when combined with every other limitation of the claim, distinguish the claim from the prior art. Claims 19-24 are allowable at least because they depend from allowable independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309.  The examiner can normally be reached on Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                           
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799